C. A. 7th Cir. Motion of petitioner for leave to proceed in forma pau-peris granted. Certiorari granted limited to Question 1 as set forth in the petition, which reads as follows:
“1. Was the Illinois evidentiary rule for determining the voluntariness of extra-judicial confessions so highly unreliable as to contravene the Appellant’s Fourteenth Amendment Due Process rights and, necessarily, deprive the Appellant of the Fifth Amendment right against self-incrimination because:
“(a) The trial judge in his preliminary determination, removed from the jury, need not find the confession voluntary beyond reasonable doubt when judging its admissibility as evidence for the jury; and,
“(b) The defendant, as a matter of Illinois law, was precluded from having the jury instructed upon, and to determine the voluntariness of the confession along with the other factual issues upon which the jury verdict must rest?”